Smith, J. (dissenting):
The plaintiff has been adjudged the owner in fee of the upland portion of the premises by virtue of certain grants and conveyances beginning with a so-called ground brief from Governor Kieffc, dated July 26, 1646, confirmed by letters patent from Governor NicoIIs dated April 15, 1667, and ending in the partition judgment. The under-water portion of the premises, being the portion in question on this appeal, comes to plaintiff by certain conveyances beginning with a grant from the State of New York dated March 10,1917. The city questions the validity of this grant on the ground that the State was not the owner of the. lands under water but that the title thereto had vested in the city as the successor of the town of Westchester, which had become the owner thereof by virtue of a patent from Governor NicoIIs, dated February 15,1667.' This patent conveys to the grantees a large tract of land bounded westerly by the Harlem river, easterly by the west line of Anne Hooks land and “ Southward they are bounded by ye Sound or East Ryver.” This patent also grants all “ Ryvers Creeks Harbours,” etc., with the bounds or limits.
The plaintiff claims that the body of water into which-' the parcel granted by the State to plaintiff’s ancestor extends is a part of the East river or sound and the trial court has so held. *121The city claims that this is error'and that this body of water is Westchester creek or Pugsley’s creek and is no part of East river.
The East river or sound in the general vicinity extends practically east and west and the northerly shore is indented by a number of bays or coves covered at low tide with very shallow water except where the streams running into the bays have made a channel for themselves or the government has created a deeper channel for navigation purposes. One of these bays or coves is between Old Ferry point on the east and Clason point on the west and has an east and west opening of about 3,000 feet and a depth north of about 1,800 feet. About the center of the northerly bounds of this bay is an upland point called Castle point on the east side of which Westchester creek flows in from the north and on the west side Pugsley’s creek flows in from the northwest. There has never been any distinctive name to this bay except that on the United States government topographic map surveyed not earlier than 1886 and issued as a map in 1897 the name Westchester creek appears.
The plaintiff has given evidence tending to show that this body of water is a part of the East river or sound. In proving her upland ownership the plaintiff first offered in evidence “ a ground brief ” dated July 26,1646, from Governor Kieft to Thomas Cornell, conveying what became known as Cornell’s neck, later Clason point. The ground brief has one description as follows: “ Beginning from the Boll of Bronck’s land, East southeast along the River extending about half a Dutch mile from the River till a little creek over the Valley (Marsh) which runs around this land.” Next letters patent dated April 15, 1667, from Governor Nicolls to William Willett, confirming the above ground brief and granting Cornell’s neck by the following description: “ Whereas there is a certain Parcell of Lands contained within a neck, commonly called and knowne by the name of Cornell’s Neck, lying and being on the Maine, towards the Sound or East River being bounded on the West by a certain Rivolette which runs to the Black Rock and so unto Bronkse Creeke or Ball. Then the Neck stretching • itself e East, South East into the Sound it is bounded to the East with another Rivolette which divides it from the limits of West Chester and a line being run from the head of each Rivolette wherewith a narrow slip, the said Neck is joined to the Maine land, it closes up the Neck and makes the North bounds thereof.”
Then follow deeds which contain practically the same language conveying different parts of Cornell’s neck down to a report of commissioners in partition dated November 14, 1838, which set apart one parcel of Cornell’s neck which includes the plaintiff’s *122premises. The description thereof contains the following: “ Thence North twenty nine and three quarter degrees east along the said Sedge lands to Barretts Creek, or the Creek which divides the Clason farm from the Castle hill farm. Thence by and with said Creek as it runs and also along the shore of the Long Island Sound southerly and westerly to the place of beginning,” which report was confirmed and parcel allotted by decree dated January 15, 1839. This description is followed in later conveyance and confirms the title to the uplands in plaintiff.
The plaintiff claims from these different descriptions that the conveyances from the Nieolls patent to the present time show that Cornell’s neck was bounded on the east (as well as on the south) by the East river or sound and that this can only be so if the bay or cove above mentioned is a part of the East river.
As further confirming this claim the plaintiff introduced many deeds showing that from about 1678 to within recent years the Castle Hill point was described as bounded on the south by the “ Sea ” or “ East River ” or “ Sound.” The deed dated December 12, 1678, of Ponton to Richardson of land on Castle Hill neck contains this as part of the description: “ West side of said Neck.” Said “ land boundeth to the South and to the West by the Sea.” The deed dated July 20, 1687, from Veale to Richardson of the east side of Castle Hill neck, contains the following: “ The East side is bound by the Mouth of Westchester Creek.” The deed dated May 30, 1721, bounded Castle Hill neck as follows: “ Southerly to ye Sound, Northerly to ye Common, Easterly by ye Great Creek and Westerly by ye Little Creek commonly called West Creek.” Deeds dated November 7, 1721, August 17, 1723, and May 20, 1725, contain the same description.
Several other conveyances have the same general description of Castle hill as bounded “ Southerly by the Sound,” down to the partition description August 1, 1872, when a rather more extended description occurs as follows: “ to low water mark in the Westerly shore of Westchester Creek; then along the low water line on said shore as it winds and turns the following average courses and distances viz: S 40° 52' W 818 feet; S 180° 45' W 750 feet; S 37° 5' 465 feet; S 30° 48' W 771 feet to the Mouth of Westchester Creek; then along the low water line on the northern shore of the East River or Sound as it winds and turns the following courses and distances, viz: S 87° 21' W 187 feet; N 56° 51' W 146 feet to the Mouth of West Creek so called; thence along the low water mark on the easterly shore of said West Creek as it winds and turns.”
The above is a description of Castle Hill neck and the first four *123courses are along its easterly side; the next two courses are along the southerly side of Castle Hill neck “ on the northern shore of the East River or Sound,” and the “ Mouth of Westchester Creek ” is shown to be no further south than the southeast point of Castle Hill neck, and the “ Mouth of West Creek so called ” no further south than the southwest point of Castle Hill neck.
Ancient and contemporaneous acts and conveyances of adjacent properties are entitled to great weight. (Jackson v. Wood, 13 Johns. 346, 348; Livingston v. Ten Broeck, 16 id. 14, 22, 23; Town of North Hempstead v. Eldridge, 111 App. Div. 789, 793; Trustees of Brookhaven v. Strong, 60 N. Y. 56, 72.)
There can be very little doubt that the body of water in question has been considered a part of East river or the sound down to the time of the grant from the State dated March 10, 1917, which for the first time bring into the description of lands conveyed the words “ under the waters of Westchester Creek.” The patent from Governor Nicolls describes Cornell’s neck as bounded westerly . by a rivolette down to Bronx river, then the neck proper extending into the sound and bounded easterly by another rivolette. Looking at the map, defendant’s Exhibit D, which most clearly shows these rivolettes, it is very apparent that the rivolettes mentioned are the small streams which come together very nearly at the northwest boundary of Cornell’s neck as the description in the Nicolls patent says. The westerly rivolette in the description runs only to Bronx river from which point the “ Neck proper extends East, Southeast into the Sound.” This clearly means that the southerly portion of Cornell’s neck is bounded on the west by the sound, on the south by the sound and on the east by the sound, and that farther up on the east the other rivolette forms the easterly boundary. A later description in plaintiff’s chain of title says southerly down Pugsley’s creek and then “ Southerly and Westerly along the Sound.” This southerly “ along the sound ” is only correct on the theory that the easterly shore of Cornell’s neck bounds on the sound. The several descriptions of lands on Castle hill give the southerly and in one instance the westerly boundary of those lands as the sound and the several mentions of Westchester creek and Pugsley’s creek show that those creeks terminate at the southerly side lines of Castle point.
The city’s claim of title to the land in question is founded on the patent from Governor Nicolls to the town of Westchester dated February 15, 1667, in which patent the southerly boundary is given as above quoted “ Southward they are bounded by ye Sound or East Ryver.” The contemporaneous patent of Cornell’s neck dated April 15, 1667, and other old deeds clearly indicate *124that the sound or East river came up to Castle point. The claim of the plaintiff is based on this patent of April 15, 1667, which is dated two months after the patent on which the city’s claim is based. But two things are significant in those patents. 1. The plaintiff’s patent expressly recites the earlier “ Patent or ground brief ” to Thomas Cornell dated July 26, 1646, and confirms that title in William Willett who is shown to be the successor of Thomas Cornell in the title to Cornell’s neck. 2. The patent on which the city founds its claim expressly says it grants the tract of land described “ not otherwise by patient disposed of.” These recited facts clearly show that the city’s patent conveyed nothing that was conveyed by the plaintiff’s patent. The plaintiff’s patent as has been clearly shown conveyed all of Cornell’s neck at the place in question as bounding on the East river or sound.
A further fact is significant in this connection. In the city’s patent, Exhibit A, the grantees are certain named individuals “ and their associates.” The city’s .Exhibit B, Dongan patent dated January 6, 1686-7, refers to the patent of February 15, 1667, and confirms it and mentions among others as freeholders William Bichardson and Bichard Ponten. By plaintiff’s Exhibit 38 Bichard Ponton conveys to William Bichardson a part of Castle Hill neck by a description of land “ boundeth to the south and to the west by the Sea.” Thus we have two of the persons mentioned in the last above patent describing Castle hill as bounded by the “ Sea.” The city is, therefore, not the owner of the. land under the water of bay or cove by virtue of the above patent.
To further support its position the city claims that the northerly bounds of the East river or sound should be considered as a line drawn from headland to headland, that is at the bay or cove in question that fine should be drawn from Clason point to Old Ferry point, or at least from Clason point to Castle Hill point and that in either event the plaintiff’s under-water land would be excluded from the East river or sound. This claim of the city is founded on Tiffany v. Town of Oyster Bay (209 N. Y. 1); Lowndes v. Huntington (153 U. S. 1); Grace v. Town of North Hempstead (166 App. Div. 844; affd., 220 N. Y. 628), and Robins v. Ackerly (91 id. 98). These cases all have to do with lands under the waters of bays or harbors which have always been known by distinctive names and were used as boundary lines in grants from the Governors in the late seventeenth century. The Lowndes case had to do with Huntington bay on the north shore of Long Island and the court held that that bay was a separate body of water. This was based on several considerations the most important being that in an old grant of Eaton’s neck from Governor Nicolls dated June *12522, 1667, that promontory of land is described as bounded on the west by Huntington bay. There is no indication in the opinion that the town of Huntington claimed that the north bounds of Huntington bay was a line drawn from “ Lloyd’s Neck Point ” on the west to “ Eaton’s Neck Point ” as suggested by Mr. Garten in his argument. In fact there is some evidence that town claimed the northerly boundary of Huntington bay to be a line drawn from somewhere near the Eaton’s Neck point to the nearest point of Lloyd’s Neck by a course described in the act of the Legislature (Laws of 1888, chap. 279), which would bring it out at a point marked “ East Fort ” on the map set out in the opinion in the Lowndes case. The Tiffany case was a dispute over land under the water of Cold Spring harbor, an inner extension of Oyster bay, which bay is similarly described in old grants.
The shore line in the sound must be considered as following the sinuosities of the shore. In Tiffany v. Town of Oyster Bay (209 N. Y. 1, 9), the court says: “ In the absence of language clearly indicating a different intent, grants of land bounded by the sea or a navigable river where the tide ebbs and flows' carry the title only to high-water mark.” In the same case in 141 Appellate Division, 720, both the prevailing and dissenting opinions refer to the north bounds of the old grant as “ following snugly the shore line ” “ must follow the sinuosities ‘ Along the Sound,’ ” and “ shall follow the changing directions of the north shore.” Any other interpretation, such as contended by the city, that the line of the sound should run from headland to headland would cut off all the indentations in the shore line of the sound. In short the sound would have no shore line. It is only where the indentations of the shore line are deep into the land and have been known by particular names, that they are considered as separate bodies of water. The other contention of the city that the line should run from Clason point to Castle point is equally unsound for the above reasons and further because the easterly side of “ Cornell’s Neck Proper ” could not be bounded by the “ East River or Sound ” if such a proposed line were to be taken as the west boundary of East river. Furthermore such a line could create a physical absurdity as the East river with such a line in this cove would have no shore line. An additional point is made that the northerly shore of East river should be considered to be a natural shelf running across between headlands. This natural shelf is called a “ shoal bight ” or natural subaqueous division. This “ shoal bight ” is shown on some of the maps and is a division between the deep channel of the river, and the shallow water as the river approaches the shore; it extends all along some distance *126from both shores of the river and the effect of holding such a division line to be the river line would be to cut off all shores and islands from the river. This “ shoal bight ” claim claims too much as it would give to the city all lands under water between the high-water mark and this shoal bight.
The conclusion must be that the sound or East river follows high-water mark around the cove into which Westchester creek and Pugsley’s creek flow and that Pugsley’s and Westchester creeks do not extend south of the southerly boundary of Castle hill. The plaintiff’s title to the land under water from the State is, therefore, good and the judgment should be affirmed, with costs.
Page, J., concurs.
Judgment so far as appealed from reversed, with costs, and judgment ordered for the appellant, with costs. Settle order on notice.